DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrase of “disclosure relates” in line 1, and the legal phraseology of “comprising” in lines 1-2 and 4, which is recommended to be replaced with -including-.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because figures 1, 4-5, 7A-7B, 9A-9B, and 13A-13B with each figure including underlined reference number(s) (e.g., element 24 in fig. 1, elements 200, 202, 204, 206, and 208 in fig. 4) is improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “anchoring member” in claim 1 and claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the instant case, the “anchoring member” will be interpreted as an inflatable balloon or a structural equivalent (see application specification, paragraph 0002)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Drost (US 20090143673) in view of Westerbeck (US 6406452).
Regarding claim 1, Drost discloses a system comprising:
An elongated body 12 defining a lumen (fig. 1, shunt 12 leads to implanted sensor 20 with flow channel 40, see paragraph 0055), the elongated body comprising a proximal portion and a distal portion (fig. 1, proximal portion is the tip of shunt inside the patient, distal portion is the portion away from the brain of the patient);
A sensor 20 located on the elongated body, the sensor configured to sense at least one flow parameter of a fluid within the lumen (fig. 1, flowmeter 100 in cooperation with implantable sensor 2, paragraph 0054, “the implantable sensor 20 includes an implantable housing 30, wherein internal coupling coils 80 and a flow sensor 22 are encapsulated with the housing”, also see paragraph 0096), and 
Processing circuitry 100 configured to determine a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid (paragraph 0114, “Such changes in the acoustical velocity may result from temperature changes of the liquid, or from changes in the density or constituents of the liquid. By monitoring the phase changes… the flowmeter 100 can determine temperature or density changes…”)

However, Drost discloses that both the difference in transit time of the waves and the difference in phase measurement are proportional to volumetric flow (see paragraphs 0113 and 0114). As such, one could find the difference in phase measurement, and therefore the temperature and density parameters, by using the volumetric flow (i.e., the flow parameter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the density parameter to be based on said the sensed at least one flow parameter of the fluid for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the conduit, and since that determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Drost fails to teach an anchoring member positioned on a proximal portion of the elongated body.
However, Westerbeck teaches a catheter with a sensor (abstract) comprising an anchoring member 40 on the proximal end of the elongated body (fig. 2, inflatable cuff 40 near distal tip 48 of catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Drost by adding the anchoring member on the proximal end of the elongated body, as taught by Westerbeck, for the purpose of providing a suitable means of engaging the surrounding walls of the body (see Westerbeck, col. 2, lines 1-4), thereby helping keep the elongated body in place during use. 
Regarding claim 2, Drost discloses wherein the at least one flow parameter sensed by the sensor comprises a volumetric flow rate (paragraph 0113), but does not explicitly teach wherein the at least one flow parameter sensed by the sensor comprises an average transit time of the fluid through at least a portion of the lumen.
However, volumetric flow rate, commonly known as flow rate Q, is defined to be the volume V flowing past a point in time t, or Q=Vt where V is volume and t is time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one flow parameter sensed by the sensor to comprise an average transit time of the fluid through at least a portion of the lumen for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the lumen, and since determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Regarding claim 3, Drost discloses wherein the density parameter comprises a change in density of the fluid (paragraph 0114, “By monitoring the phase changes of the signals traversing the measurement channel 44, the flowmeter 100 can determine temperature or density changes”).
Regarding claim 4, Drost discloses wherein the temperature parameter comprises at least one of a temperature of the fluid or a change in the temperature of the fluid (paragraph 0114, “By monitoring the phase changes of the signals traversing the measurement channel 44, the flowmeter 100 can determine temperature or density changes”).
Regarding claim 5, Drost disclose wherein the processing circuitry is configured to determine the at least one of the density parameter or the temperature parameter of the fluid in the lumen based on the sensed at least one flow parameter of the fluid (see claim 1 analysis 
Regarding claim 6, Drost discloses wherein the geometry of the lumen includes a volume of at least a portion of the lumen (fig. 2, measuring channel 40 includes a volume. Further, the distance between the two transducers is affected by the dimensions, and therefore the volume, of the measuring channel).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drost in view of Westerbeck as applied to claim 1 above, and in further view of Muhammad (US 20160258798).
Regarding claim 7, Drost, as modified by Westerbeck, discloses substantially the device of claim 1, and discloses wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter (see analysis of claim 1 above), but fails to further comprise a temperature sensor configured to wherein the processing circuitry is configured to determine a temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the determined temperature of the fluid.
However, Muhammad teaches a system for measuring fluid flow (abstract) wherein measuring the temperature of a fluid can be used to derive the fluid density (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”) using a temperature sensor (paragraph 0008, “at least one fuel temperature sensor arranged to measure a fuel temperature associated with fuel flowing through the conduit”). [NOTE: while Muhammad discloses the system for use with fuel, the teaching can apply to any fluid]

Regarding claim 8, Drost, as modified by Muhammad, discloses wherein the temperature sensor is located on the elongated body (see Muhammad, paragraph 0008, “at least one fuel temperature sensor arranged to measure a fuel temperature associated with fuel flowing through the conduit”, which would translate to the temperature sensor being on the elongated body of Drost).
Regarding claim 9, Drost disclosed wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter, but fails to teach wherein the processing circuitry is configured to determine the density parameter of the fluid based on an estimated temperature of the fluid.
However, Muhammad teaches wherein the density of a fluid can be derived from a temperature of the fluid within a flow conduit (paragraph 0037) using a temperature sensor (paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing circuitry disclosed in Drost to determine the density parameter of the fluid based on a temperature of the fluid, as taught by Muhammad, for the purpose of providing a suitable means of more accurately determining mass flow rate when 
Drost, as modified by Muhammad, is silent to wherein the temperature is an estimated temperature of the fluid.
However, temperature sensors, such as the one disclosed in Muhammad, have an inherent degree of error when determining the temperature of the fluid. Therefore, the temperature measured in Muhammad would read as an estimated temperature of the fluid.
Regarding claim 10, Drost, as modified by Muhammad, discloses substantially the device of claim 9, but is silent to wherein the estimated temperature of the fluid is estimated based on a sensed body temperature of a patient in which the elongated body is at least partially inserted.
However, the temperature sensor disclosed in Muhammad, when applied to Drost, would be inside of the patient (see Drost, paragraph 0023, “The present disclosure provides an implantable sensor assembly having an implantable housing”). As the readings from the temperature sensor in Drost, as modified by Muhammad, would consequently be affected by the patient’s body temperature, the estimated temperature of the fluid would be estimated based on a sensed body temperature of a patient in which the elongated body is at least partially inserted.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drost.
Regarding claim 11, Drost discloses a method comprising: 
sensing, with a sensor 20 located on an elongated body defining a lumen (fig. 1, flowmeter 100 in cooperation with implantable sensor 2, paragraph 0054, “the implantable sensor 20 includes an implantable housing 30, wherein internal coupling coils 80 and a flow sensor 22 are encapsulated with the housing”, also see paragraph 0096), the elongated body flow rates”), 
and determining, with processing circuitry 100, a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid (paragraph 0114, “Such changes in the acoustical velocity may result from temperature changes of the liquid, or from changes in the density or constituents of the liquid. By monitoring the phase changes… the flowmeter 100 can determine temperature or density changes…”)
 Drost does not explicitly disclose wherein the determination of the density parameter is based on said the sensed at least one flow parameter of the fluid.
However, Drost teaches that both the difference in transit time of the waves and the difference in phase measurement are proportional to volumetric flow (see paragraphs 0113 and 0114). As such, one could find the difference in phase measurement, and therefore the temperature and density parameters, by using the volumetric flow (i.e., the flow parameter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the density parameter to be based on said the sensed at least one flow parameter of the fluid for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the conduit, and since that determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing. 
Regarding claim 12, Drost discloses wherein the at least one flow parameter sensed by the sensor comprises a volumetric flow rate (paragraph 0113), but does not explicitly teach 
However, volumetric flow rate commonly known as flow rate Q is defined to be the volume V flowing past a point in time t, or Q=Vt where V is volume and t is time
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one flow parameter sensed by the sensor to comprise an average transit time of the fluid through at least a portion of the lumen for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the lumen, and since determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Regarding claim 13, Drost discloses wherein the density parameter comprises a change in the density of the fluid (paragraph 0114, “By monitoring the phase changes of the signals traversing the measurement channel 44, the flowmeter 100 can determine temperature or density changes” and “the fluid density changes”, see [0104]).
Regarding claim 14, Drost discloses wherein the temperature parameter comprises a change in the temperature of the fluid (paragraph 0114, “By monitoring the phase changes of the signals traversing the measurement channel 44, the flowmeter 100 can determine temperature or density changes”). 
Regarding claim 15, Drost discloses the method further comprising determining, with the processing circuitry, the at least one of the density parameter or the temperature parameter of the fluid in the lumen based on the sensed at least one flow parameter of the fluid (see analysis of claim 11 above) and a geometry of the lumen (paragraph 0114, “This time of flight is 
Regarding claim 16, Drost discloses wherein the geometry of the lumen includes a volume of at least a portion of the lumen (fig. 2, measuring channel 40 includes a volume. Further, the distance between the two transducers is affected by the dimensions, and therefore the volume, of the measuring channel).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Drost in view of Muhammad.
Regarding claim 17, Drost discloses wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter (see analysis of claim 11 above), but fails to teach the method further comprising determining, with a temperature sensor, a temperature of the fluid within the lumen, and determining, with the processing circuitry, the density parameter of the fluid based on the at least one flow parameter and the determined temperature of the fluid.
However, Muhammad teaches a system for measuring fluid flow (abstract) wherein measuring the temperature of a fluid can be used to derive the fluid density (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”) using a temperature sensor (paragraph 0008). [NOTE: while Muhammad discloses the system for use with fuel, the teaching can apply to any fluid]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Drost to include a temperature sensor arranged to measure a fluid temperature of the fluid flowing through the conduit, as taught by Muhammad, and to modify the circuitry disclosed in Drost to be configured to determine the 
Regarding claim 18, Drost, as modified by Muhammad, discloses wherein the temperature sensor is located on the elongated body (see Muhammad, paragraph 0008, “at least one fuel temperature sensor arranged to measure a fuel temperature associated with fuel flowing through the conduit”, which would translate to the temperature sensor being on the elongated body of Drost).
Regarding claim 19, Drost discloses substantially the method disclosed in claim 11, but fails to teach the method further comprising determining, with the processing circuitry, the density parameter of the fluid based on the at least one flow parameter and an estimated temperature of the fluid.
However, Muhammad teaches wherein the density of a fluid can be derived from a temperature of the fluid within a flow conduit (paragraph 0037) using a temperature sensor (paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing circuitry disclosed in Drost to determine the density parameter of the fluid based on a temperature of the fluid, as taught by Muhammad, for the purpose of providing a suitable means of more accurately determining mass flow rate when there may be substantial fluctuations in the fuel density (see Muhammad, paragraph 0025), and to serve as a secondary determining means to increase the accuracy of the measurement.
Drost, as modified by Muhammad, is silent to wherein the temperature is an estimated temperature of the fluid.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Drost in view of Westerbeck and Muhammad.
Regarding claim 20, Drost discloses a system comprising: an elongated body defining a lumen (fig. 1, shunt 12 leads to implanted sensor 20 with flow channel 40, see paragraph 0055), 
a sensor 20 located on the elongated body, the sensor configured to sense at least one flow parameter of a fluid within the lumen (fig. 1, flowmeter 100 in cooperation with implantable sensor 2, paragraph 0054, “the implantable sensor 20 includes an implantable housing 30, wherein internal coupling coils 80 and a flow sensor 22 are encapsulated with the housing”, also see paragraph 0096), 
processing circuitry configured to determine a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid (paragraph 0114, “Such changes in the acoustical velocity may result from temperature changes of the liquid, or from changes in the density or constituents of the liquid. By monitoring the phase changes… the flowmeter 100 can determine temperature or density changes…”)
but fails to teach an anchoring member positioned on the proximal portion of the elongated body, wherein determination of the density parameter of the fluid is based on the sensed at least one flow parameter of the fluid, and a temperature sensor configured to determine a temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the determined temperature of the fluid.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the density parameter to be based on said the sensed at least one flow parameter of the fluid for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the conduit, and since that determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Drost fails to teach an anchoring member positioned on a proximal portion of the elongated body, and a temperature sensor configured to determine a temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the determined temperature of the fluid.
However, Westerbeck teaches a catheter with a sensor (abstract) comprising an anchoring member 40 on the proximal end of the elongated body (fig. 2, inflatable cuff 40 near distal tip 48 of catheter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Drost by adding the anchoring member on the proximal end of the elongated body, as taught by Westerbeck, for the purpose of providing a suitable means of engaging the surrounding walls of the body (see Westerbeck, col. 2, lines 1-4), thereby helping keep the elongated body in place.

However, Muhammad teaches a system for measuring fluid flow (abstract) wherein measuring the temperature of a fluid can be used to derive the fluid density (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”) using a temperature sensor (paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Drost to include a temperature sensor arranged to measure a fluid temperature of the fluid flowing through the conduit, as taught by Muhammad, and to modify the circuitry disclosed in Drost to be configured to determine the density parameter based on the temperature of the fluid, as taught by Muhammad, for the purpose of providing a suitable means of more accurately determining mass flow rate when there may be substantial fluctuations in the fuel density (see Muhammad, paragraph 0025), and to serve as a secondary determining means to increase the accuracy of the measurement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burnett (US 20130030262) discloses a Foley catheter with a temperature sensor configured to monitor body temperature.
Salahieh (US 20150105659) discloses a catheter with a temperature sensor adapted to sense the temperature of the fluid within the anchoring device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785